Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.

Response to Amendment
	The amendments filed 10/07/2022 have been received and entered.  They are considered sufficient to overcome the existing rejection under U.S.C. 112(b).


Response to Arguments

Applicant’s arguments filed 10/07/2022 regarding Hauler not teaching a main control unit that both creates the trajectory and regulates movement of the vehicle is found persuasive.  After consideration and reading the applicant’s specification, it is clear that “regulating movement of the vehicle” refers specifically to creating commands for actuators to act upon and not regulating by creating a trajectory.  It is true that Hauler has these tasks performed by two separate units.  In light of this, the examiner has modified the rejection to address this change.  The examiner believes it would be obvious to have both tasks performed by one “unit” or processor, because it would remove a potential failure point in transferring data between the two.  It is important to note that Hauler’s two processors or units (8 and 9) that determine trajectories and regulate the vehicle effectively perform the tasks of applicant’s main control unit, just in different steps.  Additionally, when it is determined that autonomous function of the vehicle cannot be performed, the system relies on the regulating commands of 12, not 9.  Unit 9 is effectively also turned off along with unit 8.  The difference here is that they are considered 2 different units by Hauler, but they perform the same functions as applicant’s main control unit (as cited).  Thus, the examiner thinks it would be obvious to combine them.  Additionally, the term “unit” is fairly broad.  It could refer to one processor, a collection of processors, or several such units in a bundle.  One could, arguably, mentally group processors 8 and 9 together and consider them a “unit”, which would meet the limitations.  Please see the rejection below.
Applicant’s arguments that Hammond does not teach compensating for a deviation between the coordinate system of the main control device and a coordinate system of the ancillary control device is found moot/unpersuasive.  It is true that Hammond does not teach this particular limitation explicitly.  However, the examiner has explained in the rejection that Hammond teaches compensating for a deviation between the pose of the main control unit and the pose of the ancillary control unit, and has explained how doing so for the deviations in coordinate systems would be obvious in light of this.  The examiner notes from reading the specification that the coordinate system is based exactly on the orientation of the vehicle.  X and Y are exactly ahead or lateral to the vehicle.  A deviation of this coordinate system is a deviation of the world relative to the vehicle.  This is functionally the same as a deviation of the vehicle pose relative to the world. Hammond is teaching functionally the same concept, but instead of considering it “the perception of the world (coordinate system) is off by 2 degrees relative to the vehicle” it’s considered “the perception of the vehicle’s pose is off by 2 degrees relative to the world.”  Hammond is teaching essentially the same idea (that there is a difference in the perception between the vehicle and the environment between the units), but the frame of reference is different.  Because of this, Hammond is not considered to address this limitation on its own – but it is considered that the limitation is obvious in light of Hammond.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hauler et al (US Pub 2016/0368491 A1), hereafter known as Hauler, in light of Hammond et al (US Pub 2019/0138000 A1), hereafter known as Hammond.


For Claim 11, Hauler teaches A method for regulating movement of a vehicle in an automatic driving operation, ([0005]) wherein the automatic driving operation is switchable from a regular operating mode, in which the vehicle is automatically guided to a predetermined target position, to an emergency operating mode, in which the vehicle is automatically guided to an emergency stop position, the method comprising: ([0006].  The vehicle systems are capable of determining instructions to the previously set destination, or in the case of an emergency, a closest suitable stopping location)
regulating, in the regular operating mode using a control device, the movement of the vehicle based on a regular desired trajectory leading to the predetermined target position, wherein in the regular operating mode ([0006], [0018] there is a standard trajectory ahead that leads to a destination input by the driver)
the regular desired trajectory is continuously determined by the main control device, ([0006], [0017].  The system is determining a trajectory of the vehicle directly ahead, which would require continuous determination of the route. Additionally, it is said that the emergency route is determined as well indicating that the regular desired trajectory is continuously determined. )
a lane course, for an emergency operation desired trajectory, of a driving lane is determined and is supplied to an ancillary control device for storage, wherein the driving lane is a lane on which the vehicle is being driven along; ([0006-0007], [0017].  A safety trajectory is determined and stored in the second control device.  This course can stay in a lane or change lanes to pull the vehicle over to the side of the road for a safe place to stop.  Specifically a break down lane for emergency stopping can be determined.)
determining that there is a functional impairment of the autonomous driving functionality; ([0005-0007], it is determined that the vehicle is no longer controllable automatically)
switching, while the vehicle is regulated in the regular operating mode, the automatic driving operation from the regular operating mode to the emergency operating mode responsive to the determination of the functional impairment of autonomous driving functionality; ([0006-0007], it is determined that the vehicle is no longer controllable automatically, and the trajectory is changed to the secondary control unit which has the emergency safety trajectory)
regulating, in the emergency operating mode by the ancillary control device, the movement of the vehicle based on the emergency operation desired trajectory stored in the ancillary control device and leading to the emergency stop position,  ([0006-0008])
wherein the emergency operation desired trajectory is determined by the main control device in the regular operating mode before switching into the emergency operating mode, the emergency operation desired trajectory is supplied to and stored by the ancillary control device, Attorney's Docket No: 0509-087 U.S. Application No. NEW Page 5 ([0007].  The emergency safety trajectory is stored in the secondary control device prior to the switchover to the safety operation.)
Hauler does not teach wherein the control device that regulates the movement of the vehicle (creates specific commands for actuators) is the main control device.
determining that there is a functional impairment of the main control device;
switching, while the vehicle is regulated in the regular operating mode, the automatic driving operation from the regular operating mode to the emergency operating mode responsive to the determination of the functional impairment of the main control device
wherein the emergency operation desired trajectory and a corresponding lane course are determined in a coordinate system, fixed to the vehicle, of the main control device, and
wherein, in the emergency operating mode, a deviation between the coordinate system of the main control device and a coordinate system of the ancillary control device is compensated for based on the lane course of the driving lane stored in the ancillary control device and a lane course of the driving lane determined by the ancillary control device.  
Hammond, however, does teach determining that there is a functional impairment of the main device that determines pose, angle, and heading; ([0063], [0079])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Hauler and Hammond to modify Hauler with the step of determining that there is a functional impairment of the main control device.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Hauler in this way because if the main control device is not operating effectively, then it is a good indicator that the vehicle cannot be autonomously driven.  Hauler teaches that the steps can occur when it is determined that autonomous driving is no longer feasible or safe. Determining that there is a functional impairment of the main control device would be a strong indicator that autonomous driving is no longer feasible for safe.  Thus, determining whether or not that there is a functional impairment of the main control device would make it easier to determine if autonomous driving is feasible, and would make the process safer.
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Hauler with the teaching of switching, while the vehicle is regulated in the regular operating mode, the automatic driving operation from the regular operating mode to the emergency operating mode responsive to the determination of the functional impairment of the main control device.
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Hauler in this way because Hauler establishes switching to an emergency mode when it is determined that automatic driving is no longer functional or safe.  Determining that there is a functional impairment of the main control device would be a strong indicator that autonomous driving is no longer functional or safe.  Thus, determining whether or not that there is a functional impairment of the main control device and switching to an emergency mode when there is would make it easier to determine if autonomous driving is feasible, and would make the process safer.
Hammond, however, does teach wherein the emergency operation desired trajectory and a corresponding lane course are determined in a coordinate system, fixed to the vehicle, of the main control device, and (Hammond, [0013].  A track based coordinate system can be used, which uses pitch, yaw, and offset relative to the vehicle.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Hauler with the teaching of Hammond to determine a trajectory and lane course in a coordinate system fixed to a vehicle.  It would be obvious because a system based on the vehicle itself is likely to be able to determine when objects are close and pose a potential threat very easily, and the scale of the model is likely to remain small.  Additionally, it is well suited to a driving situation, in which the vehicle is driving straight ahead and things like angle, heading, or yaw, can determine where the vehicle will go.  Finally, such models are known and effective when creating vehicle courses.
Hammond, however, does teach that a deviation between the coordinate system of the main control device and a coordinate system of the ancillary control device is compensated for based on the pose determined by the sensor data of the main control device and pose determined by the sensor data determined by the ancillary control device. ([0018], [0078-0080])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Hauler and Hammond to modify Hauler such that wherein, in the emergency operating mode, a deviation between the coordinate system of the main control device and a coordinate system of the ancillary control device is compensated for based on the lane course of the driving lane stored in the ancillary control device and a lane course of the driving lane determined by the ancillary control device.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date to do modify Hauler in this way because if there has been a problem with the main control device, and there is a discrepancy in the coordinate system (or pose/angle of the vehicle) between it and the secondary control device, it might be safer to use the secondary control device which has not been determined to have an issue.  The “coordinate system” in this case seems to be effectively synonymous with the pose/angle of the vehicle.  Additionally, the lane of course of the driving lane seems to indicate the general roadway, including the center of the lane and road markings. Hammond establishes that there might be discrepancies between different systems of determining the driving lane, and upon determining that a component is not operating effectively, using the backup secondary system.  This could be considered a compensation of the coordinate system (correcting the angle/heading), as heading and angle can directly impact the coordinate systems describe in Hammond [0013].  Additionally, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Hauler so that Hauler’s too control units perform the steps of the first component and second component of Hammond during the perceived emergency.  Hauler has a plan stored in the ancillary control device from the main control unit. Assuming that there is an error in the main control unit, it would be reasonable to believe there may be an issue with the stored plan, and modify it when sensor data indicates that it is flawed or had a misunderstanding of the vehicle’s position, heading, bearing, angle, or coordinate system offset.  Hauler establishes the concept of being aware that a safety trajectory may not be perfect, showing in [0012] that it may be beneficial to have sensors send information to the secondary control device to stop the vehicle if objects or hazards threaten the route.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Hauler so that the control device that regulates the movement of the vehicle (creates commands for the actuator) is the main control device.
It would be obvious to make this modification because if one processor or unit is capable of performing the task, then it would remove the need to send the information to another unit or processor.  Data transferring is one step in a process where an error can occur, and if that information is instead remaining within one unit and being performed at one location, it would reduce a potential place an error could occur.  Additionally, [0020] shows that all regulation of the vehicle switches to part 12 in Hauler’s invention, meaning that parts 8 and 9 are both not used.  While Hauler has them as separate units, the functionality here and idea is essentially the same as applicant’s.  It could simply be considered a design decision to split these tasks between two units, or keep them in one unit.  Since units can also have several processors or components, it may even be a factor of what is considered a unit.

For Claim 15, Hauler teaches The method of claim 11, wherein, in the regular operating mode, the regular desired trajectory, the emergency operation desired trajectory and the corresponding lane course of the driving lane driven along by the vehicle are determined by the main control device based on surroundings information obtained from a surroundings sensor system.  ([0018])


For Claim 16, Hauler teaches The method of claim 15, 
Hauler does not teach wherein a functional impairment of the main control device is present when the main control device itself has an error or when the surroundings sensor system, which delivers the surroundings information necessary for the main control device, has an error.  
Hammond, however, does teach wherein a functional impairment of the main control device is present when the main control device itself has an error or when the surroundings sensor system, which delivers the surroundings information necessary for the main control device, has an error.  ([0063].  It is considered an impairment in which a sensor associated with the computer system malfunctions (which could be considered having an error.  Additionally, if that first component stops sending poses, that could be considered an error.  Additionally, [0018], shows that the first control unit disagreeing with the second by a certain threshold, and there being a determination that it is incorrect.  This could also be considered an error of the main control unit (in charge of determining poses).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Hauler’s vehicle control method with Hammond’s use of having a functional impairment be considered an error in the main control unit or an error in the sensor  system that delivers information to that unit, because if those situations were to occur, they would show that the autonomous system may not be capable of driving the car, and it might be safer to enter an emergency mode and begin fail safes.

For Claim 17, Hauler teaches The method of claim 11, wherein the emergency stop position in the regular operating mode is continuously determined as a position which is at an outermost edge of a driving lane or a driving lane or a road, on a potentially present hard shoulder, or on a region that can be driven along next to the road.  ([0006], [0017])

For Claim 18, Hauler teaches The method of claim 11, wherein in the emergency operating mode, the stored emergency operation desired trajectory is adjusted by the ancillary control device to amended surroundings conditions when current surroundings information is available.  ([0012], [0021].  When objects that might cause collisions are detected, the vehicle can perform braking operations.  This could be considered an adjustment to the stored emergency desired trajectory to amended surroundings conditions.)

For Claim 20, Hauler teaches A device for guiding a vehicle, the device comprising: ([0005])
a surroundings sensor system configured to detect detecting surroundings information; ([0018])
a main control device configured to provide a continuous determination of a regular desired trajectory leading to a predetermined target position, ([0006], [0017].  The system is determining a trajectory of the vehicle directly ahead, which would require continuous determination of the route. Additionally, it is said that the emergency route is determined as well indicating that the regular desired trajectory is continuously determined. ) an emergency operation desired trajectory leading to an emergency stop position, ([0006].  The vehicle systems are capable of determining instructions to the previously set destination, or in the case of an emergency, a closest suitable stopping location) and a lane course of a driving lane based on the detected surroundings information, wherein the driving lane is a lane on which the vehicle is being driven along, and  ([0006-0007], [0017].  A safety trajectory is determined and stored in the second control device.  This course can stay in a lane or change lanes to pull the vehicle over to the side of the road for a safe place to stop.) wherein a control device is configured to take over regulation of movement of the vehicle in a regular driving mode of the device and and the main control unit is to guide the vehicle according to the determined regular desired trajectory; and Attorney's Docket No: 0509-087 U.S. Application No. NEW Page 7 ([0006], there is a standard trajectory ahead that leads to a destination input by the driver, [0018-0020] shows a device that regulates movement)
an ancillary control device configured to store the emergency operation desired trajectory and the lane course determined by the main control device in order to determine the lane course of the driving lane driven along by the vehicle based on the surroundings information detected by the surroundings sensor system, ([0006-0008], [0018]) wherein the ancillary control device is configured to take over regulation of the movement of the vehicle when a functional impairment of the autonomous driving occurs and to guide the vehicle in accordance with the emergency operation desired trajectory, ([0006-0007], it is determined that the vehicle is no longer controllable automatically, and the trajectory is changed to the secondary control unit which has the emergency safety trajectory) 
Hauler does not teach that the unit that control unit that regulates movement of the vehicle in the regular driving mode is the main control unit
wherein the ancillary control device is configured to take over regulation of the movement of the vehicle when a functional impairment of the main control device occurs 
wherein the ancillary control device is further configured to compensate for an angle error between a first coordinate system, fixed to the vehicle, which is used by the main control device for the regulation of the movement of the vehicle, and a second coordinate system, fixed to the vehicle, which is used by the ancillary control device for the regulation of the movement of the vehicle.	Hammond, however, does teach determining that there is a functional impairment of the main device that determines pose, angle, and heading; ([0063], [0079])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Hauler and Hammond to modify Hauler with the step of determining that there is a functional impairment of the main control device.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Hauler in this way because if the main control device is not operating effectively, then it is a good indicator that the vehicle cannot be autonomously driven.  Hauler teaches that the steps can occur when it is determined that autonomous driving is no longer feasible or safe. Determining that there is a functional impairment of the main control device would be a strong indicator that autonomous driving is no longer feasible for safe.  Thus, determining whether or not that there is a functional impairment of the main control device would make it easier to determine if autonomous driving is feasible, and would make the process safer.
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Hauler with the teaching of wherein the ancillary control device is configured to take over regulation of the movement of the vehicle when a functional impairment of the main control device occurs.
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Hauler in this way because Hauler establishes switching to an emergency mode when it is determined that automatic driving is no longer functional or safe.  Determining that there is a functional impairment of the main control device would be a strong indicator that autonomous driving is no longer functional or safe.  Thus, determining whether or not that there is a functional impairment of the main control device and switching to an emergency mode when there is would make it easier to determine if autonomous driving is feasible, and would make the process safer.
Hammond, however, does teach wherein the ancillary control device is further configured to compensate for an angle error between a first coordinate system, fixed to the vehicle, which is used by the main control device for the regulation of the movement of the vehicle, and a second coordinate system, fixed to the vehicle, which is used by the ancillary control device for the regulation of the movement of the vehicle. ([0013] shows the coordinate system locked on the vehicle.  [0078-0080], [0087] show how pose information (which includes orientation information) is compensated for by comparing the pose information for the two different systems.  Depending on the comparison, one or the other could be used, which could be considered a compensation.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Hauler with Hammond’s method of having the secondary system compensate for errors in the vehicle’s coordinate system (effectively pose compared to the road) because if there is a problem with the autonomous driving or main control unit, there may be an issue with the pose or angle information, and it could be a safety concern if not fixed.  By comparing the information from the secondary control unit and making compensations based on the differences, the safety of the driving is increased.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Hauler so that the control device that regulates the movement of the vehicle (creates commands for the actuator) is the main control device.
It would be obvious to make this modification because if one processor or unit is capable of performing the task, then it would remove the need to send the information to another unit or processor.  Data transferring is one step in a process where an error can occur, and if that information is instead remaining within one unit and being performed at one location, it would reduce a potential place an error could occur.  Additionally, [0020] shows that all regulation of the vehicle switches to part 12 in Hauler’s invention, meaning that parts 8 and 9 are both not used.  While Hauler has them as separate units, the functionality here and idea is essentially the same as applicant’s.  It could simply be considered a design decision to split these tasks between two units, or keep them in one unit.  Since units can also have several processors or components, it may even be a factor of what is considered a unit.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hauler in light of Hammond in light of Shashua et al (US Pub 2017/0010618 A1), hereafter known as Shashua.

For Claim 12, Hauler teaches The method of claim 11, further comprising: 
Hauler does not teach performing, in the emergency operating mode, a localization of the vehicle to determine a deviation of a position of the vehicle from the emergency operation desired trajectory, wherein the localization in a transverse direction of the vehicle is based on a determination of a distance to at least one lane marking of the driving lane driven along by the vehicle.  
Shashua, however, does teach performing a localization of the vehicle to determine a deviation of a position of the vehicle from the desired trajectory, wherein the localization in a transverse direction of the vehicle is based on a determination of a distance to at least one lane marking of the driving lane driven along by the vehicle. ([0037-0039].  The vehicle can look at lane markings to determine where its position is, and where its position is relative to a desired trajectory.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Hauler’s vehicle control method with Shashua’s use of performing localization using lane markings to determine a deviation from a desired trajectory such that the method is performing, in the emergency operating mode, a localization of the vehicle to determine a deviation of a position of the vehicle from the emergency operation desired trajectory, wherein the localization in a transverse direction of the vehicle is based on a determination of a distance to at least one lane marking of the driving lane driven along by the vehicle.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Hauler in this way because in an emergency situation, it would be valuable that the vehicle carefully follow the emergency plan, and understanding where the vehicle is relative to that plan is important in maintaining safety.  Additionally, if the plan includes lane information, then knowing where the lane edges are (and the vehicle’s position relative to them) would help the vehicle stay in the correct lanes and follow the plan.

For Claim 13, Hauler teaches The method of claim 12, 
Hauler does not teach wherein the localization in the transverse direction of the vehicle on route portions, on which there are no lane markings or on which error detections of the lane markings are expected, is performed using dead reckoning.  
Shashua, however, does teach wherein the localization in the transverse direction of the vehicle on route portions, on which there are no lane markings or on which error detections of the lane markings are expected, is performed using dead reckoning.  ([0383], [0459], [0617], [0663], [0801], [0862].  Of note, the position in general is being determined with dead reckoning, not just the transverse direction.  However, this includes the transverse direction.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Hauler’s vehicle control method with Shashua’s use of dead reckoning to determine where the vehicle is, perhaps relative to a route, because during an emergency situation, it would be valuable to know where the vehicle is, and dead reckoning does not rely on the outside environment to determine where the vehicle is.  If there are no signs, lines, or landmarks, the position can still be determined, and this would increase the safety of the vehicle.

For Claim 14, Hauler teaches The method of claim 12, 
Hauler does not teach wherein the localization in the longitudinal direction of the vehicle is performed using dead reckoning.  
Shashua, however, does teach wherein the localization in the longitudinal direction of the vehicle is performed using dead reckoning.   ([0383], [0459], [0617], [0663], [0801], [0862].  Of note, the position in general is being determined with dead reckoning, not just the longitudinal direction.  However, this includes the longitudinal direction.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Hauler’s vehicle control method with Shashua’s use of dead reckoning to determine where the vehicle is, perhaps relative to a route, because during an emergency situation, it would be valuable to know where the vehicle is, and dead reckoning does not rely on the outside environment to determine where the vehicle is.  If there are no signs, lines, or landmarks, the position can still be determined, and this would increase the safety of the vehicle.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hauler in light of Hammond in light of Schmid et al (US Pub 2017/0212512 A1), hereafter known as Shmid.

For Claim 19, Hauler teaches The method of claim 11, 
Hauler does not teach wherein when switching the operating mode into the emergency operating mode, a driver of the vehicle is required to take over vehicle guidance, and the regulation of the movement of the vehicle is terminated when the driver takes over the vehicle guidance.  
Schmid, however, does teach wherein when switching the operating mode into the emergency operating mode, a driver of the vehicle is required to take over vehicle guidance, and the regulation of the movement of the vehicle is terminated when the driver takes over the vehicle guidance.  ([0015-0017])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Hauler’s vehicle control method with Schmid’s use of requiring a driver to take over driving and terminating autonomous driving in emergency situations because in a situation in which autonomous driving is not feasible, or fail-safes are kicking in, a human operator is likely to be able to drive at a level that might be deemed acceptable, and this may be the safest course of action, rather than relying upon a compromised autonomous driving system. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ikeda et al (US Pub 2007/0198146 A1), hereafter known as Ikeda, relates to determining lanes with vehicle using lane information.
Kato et al (US Pub 2020/0057447 A1) relates to a method for autonomous vehicle control.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382. The examiner can normally be reached Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664